Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on May 12, 2022. Claims 1, 3-9, 11-17, and 19-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Reasons for allowance
4.	Claims 1, 3-9, 11-17, and 19-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Chapman et al, US 2012/0072096, in view of He et al. US 2013/0253808, hereinafter referred to as Chapman and He, respectively.

6.	Regarding independent claim 1, Chapman discloses a computer-implemented method comprising: detecting, by a processor, an occurrence of an incident in an area; receiving, by the processor, context data associated with the area from at least one data source; predict a clearance time of the incident, wherein the clearance time is a predicted completion time of post-incident activities related to the incident in the area.

7.	He teaches a congestion duration and a clearance time.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

converting, by the processor, the context data into machine-readable vectorized matrices; inputting, by the processor, the machine-readable vectorized matrices into the prediction engine; executing, by the processor, a prediction engine to run a deep neural network on  the machine-readable vectorized matrices to predict a clearance time of the incident, wherein the clearance time is a predicted completion time of post-incident activities related to the incident in the area; determining, by the processor, a congestion duration based on the clearance time, wherein the congestion duration is an estimated duration of congestion in the area in response to the occurrence of the incident; comparing, by the processor, the congestion duration with a threshold; selecting, by the processor, at least one operation to optimize an amount of congestion in the area, wherein the selecting is based on the comparison of the congestion duration with the threshold; and executing, by the processor, the selected operations to optimize the amount of congestion in the area.

9.	Claims 3-8 depend from claim 1 and are therefore allowable.

10.	Independent claims 9 and 17 contain similar limitations as independent claim 1 and are therefore allowable for the same reasons as claim 1.

11.	Claims 11-16 and 19-20 depend from independent claims 9 and 17 respectively and are therefore allowable.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665